                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE


  UNITED STATES OF AMERICA                        )
                                                  )
  v.                                              )        No. 3:93-CR-031
                                                  )
  MARK ANTHONY ANDREWS                            )

                                         ORDER

         For the reasons provided in the memorandum opinion filed contemporaneously with

  this order, the defendant’s motions pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) for

  compassionate release [docs. 1159, 1169] are GRANTED. The defendant’s term of

  imprisonment is reduced to time served, with no supervised release to follow.

         This order shall not take effect until 14 days after its entry in order to allow the

  Bureau of Prisons time to process the defendant’s release and to allow for any reasonable

  quarantine period as directed by the Attorney General.

         Except as provided herein, all provisions of this Court’s judgment dated March 15,

  1994, shall remain in effect.

                IT IS SO ORDERED.

                                                           ENTER:



                                                                 s/ Leon Jordan
                                                           United States District Judge




Case 3:93-cr-00031-RLJ-DCP Document 1171 Filed 07/21/21 Page 1 of 1 PageID #: 551
